Exhibit 10.58



TERMINATION AGREEMENT





This Termination Agreement (this "Agreement"), is made and entered into on this
23rd day of December, 2003 by and between North Jersey Energy Associates, A
Limited Partnership, a New Jersey limited partnership ("Buyer") and Tractebel
Energy Marketing, Inc. ("Seller").


WHEREAS, Buyer and Seller are parties to a Base Contract for Sale and Purchase
of Natural Gas (the "Base Contract") dated September 26, 2002 pursuant to which
Seller sells and Buyer purchases natural gas for a portion the operational needs
of Buyer's gas-fired electrical and steam generating plant located in the
borough of Sayreville, New Jersey or to satisfy certain obligations of Buyer
under a Gas Purchase and Sale Agreement between Buyer and Pubic Service Electric
and Gas Company, dated as of May 4, 1989, as amended;


WHEREAS, pursuant to Section 4.2 of the Base Contract, the Base Contract may be
terminated by the mutual agreement of the Seller and Buyer; and


WHEREAS, in connection with the restructuring of a power purchase agreement
between Buyer and Jersey Central Power & Light Company pursuant to the filing
made with the New Jersey Board of Public Utilities on June 24, 2003, Buyer and
Seller desire to terminate the Base Contract and any effective Confirmations
issued thereunder prior to the expiration of the term thereof pursuant to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:


1.0 Definitions. Capitalized terms not defined herein shall have the meanings
set forth in the Termination Agreement.


2.0 Base Contract Termination Date. Buyer and Seller hereby acknowledge and
agree that the Base Contract and any Confirmations that are in effect shall have
no further force and effect as of 9:59 a.m. EST on January 1, 2004 (the
"Termination Date") without further notice or action required by Buyer or Seller
and without penalty to either Buyer or Seller, provided that the rights of
Seller and Buyer under Section 14.3 of the Base Contract, the obligations of
Seller and Buyer to make payments that have accrued under the Base Contract
prior to termination, the obligation of Seller to indemnify Buyer and Buyer to
indemnify Seller, pursuant thereto and the rights and obligations of Seller and
Buyer under Section 13.3, Article IV and Article XX of the Base Contract (to the
extent necessary to administer the foregoing provisions of the Base Contract
following such termination) shall survive the termination of the Base Contract.


3.0 Release. Except as provided in Section 2.0 hereof, each Party (the
"Releasing Party"), on behalf of itself and any and all of its predecessors and
successors in interest to the Base Contract and any Confirmations that are in
effect and the mutual rights and obligations thereunder or contemplated therein,
HEREBY RELEASES AND FOREVER DISCHARGES AND COVENANTS NOT TO SUE the other Party
(the "Released Party"), and any and all of it respective present, former and
future directors, managers, officers, trustees, representatives, employees,
attorneys, advisors, agents, stockholders, partners, members, affiliates,
predecessors, legal representatives, successors and assigns (a) from or with
respect to any and all Claims (as hereinafter defined) that the Releasing Party
ever had, now has or hereafter can, shall or may have arising out of or in
connection with the execution, performance or nonperformance or assignment of
the Base Contract and any Confirmations that are in effect and (b) from any and
all Claims based on tort, contract or any other theories that the Releasing
Party ever had, now has or hereafter can, shall or may have arising out of or in
connection with any business or activities of the Released Party relating to the
Base Contract and any Confirmations that are in effect. For purposes of this
Release, "Claims" shall mean all demands, claims, actions or causes of action
(whether at law or equity, known or unknown) assessments, losses, damages
(including, without limitation, diminution in value), liabilities, costs and
expenses (including, without limitation, interest penalties and attorneys' fees
and disbursements).


IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement on the date
set forth above.

 




NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By:


Northeast Energy, LP,
Its General Partner

 


By:


ESI Northeast Energy GP, Inc.
Its Administrative General Partner

 



By:



NATHAN E. HANSON







   

Name: Nathan E. Hanson
Title: Director

 




TRACTEBEL ENERGY MARKETING, INC.

   



By:



SAM HENRY









   

Name:
Title:

Sam Henry
Executive Vice President

